Appeal by the defendant from a judgment of the Supreme Court, Kings County (Egitto, J.), rendered May 30, 1989, convicting him of murder in the second degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s assertions, we find that he received the effective assistance of counsel at trial (see, People v Baldi, 54 NY2d 137; People v Rivera, 71 NY2d 705).
Viewing the evidence adduced at the trial in a light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to prove the defendant’s guilt and disprove his alibi defense beyond a reasonable doubt. Although the defendant presented several alibi witnesses, it cannot be said that the trier of fact improperly discredited their testimony (see, People v Edens, 181 AD2d 741). It is well settled that the resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s remaining contentions are either unpreserved for appellate review or without merit. Bracken, J. P., Rosenblatt, Miller and Pizzuto, JJ., concur.